Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims mailed 08/11/2022 have been acknowledged. Claim 1 has been amended. Claims 25,27-29, 32, 33, and 39 have been canceled. Applicant’s amendment to claim 1 overcome the claim objections previously set forth in the Non-Final Rejection mailed 02/11/2022. The cancellation of claims 25, 27-29, 32, 33, and 39 renders moot the 35 U.S.C. 112(a) enablement rejection previously set forth in the Non-Final Rejection of 02/11/2022. 
Reasons for Allowance
Claims 1, 16-24, 34, 35, and 37 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant has modified human kynureninase enzymes, nucleic acids encoding said modified enzymes, vectors, and host cells, and CAR T cells expressing said modified enzymes. Modified human kynureninase enzymes are known in the prior art (see, for example, U.S. Pat. No. 11,168,142); however, modified human kynureninase enzymes of the instant claims do not appear to be obvious variants of those disclosed in the prior art. In view of all of the above, the instant claimed inventions have been found to novel and non-obvious and thus allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644